DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12, and 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, US Patent Application Publication Number 2014/0066095 (hereinafter Huang) in view of Reimer, US Patent Application Publication Number 2018/0310163 (hereinafter Reimer).
Regarding claim 1, Huang discloses a method performed by a server for providing location data to a first mobile computing device [fig. 6], comprising: receiving from the first mobile computing device a first request message generated by the first mobile computing device and requesting location data indicative of the present location of the first mobile computing device [paragraph 0064]; identifying a second mobile computing device that is presumed to be located proximate to the first computing device based on a predetermined association between the first and second mobile computing devices that was known before the first request message was received [paragraphs 0064, 0108]; generating and sending to the second mobile computing device a second request message requesting location data that is indicative of the present location of the second mobile computing device [paragraph 0065]; receiving, from the second mobile computing device, a first response message generated by the second mobile computing device that includes location data that is indicative of the present location of the second mobile computing device [paragraph 0065], wherein the location data received from the second mobile computing device is in a first location data format [paragraph 0053]; and generating and sending, to the first mobile computing device, a second response message that includes the converted location data that is indicative of the present location of the first mobile computing device, where the location data indicative of the present location of the first mobile computing device is based on the received location data indicative of the present location of the second mobile computing device [paragraph 0065, 0095].
What Huang does not specifically disclose is converting the location data received from the second mobile computing device from the first location data format into a second location data format.  However, Reimer teaches this limitation [paragraph 0056 “tracking module that can convert the GPS information … and provide the information to the tracker in other terms, such as a street address.”].  Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Huang to include the teaching of Reimer.  The motivation, as suggested by Huang, would have been to provide the geographic location service information related to the location information so that the user can view the location information conveniently [paragraphs 0057, 0061].  Huang suggests converting the location data so as to “display a corresponding query result” which is accurate to the longitude and latitude [paragraph 0095].
Regarding claim 12, Huang discloses a method performed by a software application on a first mobile computing device for obtaining location data that is indicative of the present location of the first mobile computing device, [fig. 6] comprising: sending to a remote server a request for location data that is indicative of the present location of the first mobile computing device [paragraph 0064]; receiving from the remote server an initial location message generated by the server that includes location data in a first location data format that is indicative of the present location of the first mobile computing device, where the location data was determined by the remote server [paragraph 0065] by identifying a second mobile computing device that is presumed to be proximate to the first mobile computing device based on a predetermined association between the first and second mobile computing devices that was known before the remote server received the request from the first mobile computing device [paragraphs 0064, 0108] and based on a location report communication generated by the second mobile computing device that was received by the remote server [paragraph 0065], and where the received location report communication includes location data indicative of the present location of the second mobile computing device [paragraph 0065, 0095].
What Huang does not specifically disclose is converting the location data received from the second mobile computing device from the first location data format into a second location data format.  However, Reimer teaches this limitation [paragraph 0056 “tracking module that can convert the GPS information … and provide the information to the tracker in other terms, such as a street address.”].  Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Huang to include the teaching of Reimer.  The motivation, as suggested by Huang, would have been to provide the geographic location service information related to the location information so that the user can view the location information conveniently [paragraphs 0057, 0061].  Huang suggests converting the location data so as to “display a corresponding query result” which is accurate to the longitude and latitude [paragraph 0095].
Regarding claim 2, Huang discloses storing location data that is indicative of the present location of the first mobile computing device in a location database that cross-references identifiers of mobile computing devices with the present locations of those mobile computing devices, where the location data indicative of the present location of the first mobile computing device that is stored in the location database is based on the received location data indicative of the present location of the second mobile computing device [paragraphs 0118, 0120].
Regarding claims 3 and 17, Huang discloses the first request message requesting location data indicative of the present location of the first mobile computing device is received from a first telephony software application running on the first mobile computing device [paragraphs 0109, 0113-0114].
Regarding claim 4, Huang discloses the step of sending a second response message that includes location data indicative of the present location of the first mobile computing device to the first mobile computing device comprises sending the location data to the first telephony software application running on the first mobile computing device [paragraph 0094].
Regarding claims 5 and 18, Huang discloses the step of sending a second request message requesting location data that is indicative of the present location of the second mobile computing device comprises sending the second request message to a second telephony software application on the second mobile computing device, and where the first telephony software application on the first mobile computing device and the second telephony software application on the second mobile computing device were provided by the same telephony service provider [paragraph 0105].
Regarding claim 6, Huang discloses the step of sending a second request message requesting location data that is indicative of the present location of the second mobile computing device comprises sending the second request message to a telephony software application on the second mobile computing device [paragraph 0109].
Regarding claim 7, Huang discloses the step of sending a second request message requesting location data that is indicative of the present location of the second mobile computing device comprises sending a push notification to a telephony software application on the second mobile computing device [figs. 6, 7 “Push a positioning instruction”].
Regarding claims 9 and 14, Huang discloses the location data indicative of the present location of the second mobile computing device that is received from the second mobile computing device comprises a latitude and longitude position obtained from a GPS receiver of the second mobile computing device [paragraphs 0053, 0090].  Reimer discloses converting the latitude and longitude position in to a street address [paragraph 0056].
Regarding claims 10 and 15, Huang discloses the location data indicative of the present location of the second mobile computing device that is received from the second mobile computing device comprises a natural language multiword statement that is indicative of the present location of the second mobile computing device [paragraph 0110 wherein its inherent to show the name and address of a restaurant].
Regarding claims 11 and 16, Reimer discloses the converted location data in the second location data format is indicative of the present location of the first mobile computing device that is sent to the first mobile computing device can comprise a street address [paragraph 0056].
Regarding claims 19 and 20, the combination of Huang and Reimer does not specifically teach sending a request for updated location data.  However, the Examiner takes Official Notice that it is well known in the art to request updated location data after a predetermined time period.  Before the present invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the combination of Huang and Reimer to include this limitation.  The motivation for this modification would have been to ensure that the location data is relatively current.
Regarding claims 21 and 24, Huang discloses wherein the second mobile computing device is identified because the second mobile computing device is registered to the same user as the first mobile computing device or is registered under the same account as the first mobile computing device [paragraphs 0077-0078].
Regarding claims 22 and 25, Huang discloses the second mobile computing device is identified because the second mobile computing device is known to be possessed by the user of the first mobile computing device [paragraphs 0077-0078, 0110].
Regarding claims 23 and 26, Huang discloses the step of generating and sending the second request message to the second mobile computing device is performed in response to receipt of the first request message [fig. 6].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner has included a new reference that specifically teaches converting the location data from latitude and longitude to a street address.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
August 30, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644